Per curiam.
This disciplinary matter is before the Court on Respondent R. Scott Cunningham’s Petition for Voluntary Discipline, which was filed under Bar Rule 4-227 (b) (2) before a formal complaint was issued. In his petition, Cunningham admits violating Rule 1.15 (II) (b) of the Georgia Rules of Professional Conduct set forth in Bar Rule 4-102 (d). Although a violation of this rule is punishable by disbarment, Cunningham requests the imposition of a twelve-month suspension. The State Bar has no objection to the acceptance of Cunningham’s petition.
Cunningham, who has been a member of the Bar since 1976, admits that during a period of time from November 2000 to June 2001, while holding $2,000 belonging to a client in his attorney trust account, he commingled client funds with his personal funds and permitted the balance of the account to fall below $2,000. Although Cunningham ultimately returned the $2,000 to his client, he admits his conduct violated Rule 1.15 (II) (b) and that, as a result, he is subject to disbarment. In mitigation of his actions Cunningham points out that he has cooperated fully with disciplinary authorities, although we note that he previously received a public reprimand in a prior disciplinary matter in 1993. Under the circumstances, however, we agree with the State Bar that a twelve-month suspension is the appropriate sanction. Accordingly, Cunningham is hereby suspended for a period of twelve months. He is reminded of his duties under Bar Rule 4-219 (c).

Twelve-month suspension.


All the Justices concur.

Laura R. Pardo, for Cunningham.